Citation Nr: 0027175	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
perforated left eardrum.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.

3.  Entitlement to service connection for the residuals of a 
left ankle injury. 

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
disability as a residual of a perforation of the left 
eardrum.  

2.  The veteran's hearing acuity is at level II for the right 
ear and level IV for the left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for the residuals of perforation of the left ear drum is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86 4.87, Diagnostic 
Code 6100 (effective before and after June 10, 1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran contends that he sustained a perforated left ear 
drum during active service.  He states that this occurred 
during treatment for another illness in 1942 at Great Lakes 
Naval Hospital, and that medical personnel accidentally 
perforated his ear drum while cleaning his ear.  

A review of the service medical records shows that the 
veteran was treated for a sore throat in November 1942 at 
Great Lakes Naval Hospital.  However, these records are 
negative for a perforation to the left eardrum.  The October 
1945 discharge examination noted that there were no diseases 
or defects of the ears.  

The postservice medical records are negative for a diagnosis 
of a disability as a residual of perforation of the left ear 
drum.  A VA examination of the left ear conducted in October 
1996 found that there were no residual effects from the 
perforation of the left eardrum.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a disability as a residual of perforation of 
the left ear drum.  Although the service medical records are 
negative for evidence of perforation of the left eardrum, the 
Board finds that the veteran's very credible testimony as 
presented at the September 2000 hearing is sufficient to 
establish that such an injury did occur.  See Transcript.  
However, the veteran has not submitted any evidence to 
establish that he currently has a disability as a result of 
this injury.  While he testified that he had been told by 
private doctors that there is scarring of the left eardrum, 
he has not submitted evidence to this effect or identified 
where this evidence may be found.  Furthermore, the veteran 
has not alleged that he suffers from any particular 
disability as a residual of this injury.  Therefore, as the 
veteran has not submitted any evidence to show that he 
currently has a disability as a residual of the perforation 
of the left eardrum in service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


II. Bilateral Hearing Loss

The veteran contends that he is entitled to a compensable 
evaluation for his service connected bilateral hearing loss.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for bilateral hearing loss was established in a June 1999 
rating decision.  A zero percent evaluation for this 
disability was assigned, effective from March 1996.  This 
evaluation currently remains in effect.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO reviewed the veteran's claim under the 
old and new regulations in the July 1999 supplemental 
statement of the case.  Therefore, the Board is able to 
evaluate this claim under both the new and the old 
regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6101.

The only hearing examination of record that contains all the 
findings required for the evaluation of hearing loss under VA 
regulations is the January 1999 VA examination.  This 
examination found that the veteran had puretone thresholds of 
30, 50, 60, and 70 decibels at the frequencies of 1000, 2000, 
3000, and 4000 Hertz for the right ear, with an average 
threshold of 53 decibels.  The left ear had puretone 
thresholds of 45, 55, 70, and 85 decibels at the same 
frequencies, with an average threshold of 64 decibels.  
Speech recognition was 84 percent for the right ear, and 80 
percent for the left ear.  This equates to level II hearing 
for the right ear, and level IV hearing for the left ear, 
which, when applied to the proper tables in the regulations, 
merits a continuation of the zero percent evaluation 
currently in effect.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss is more severe than 
is reflected by the zero percent evaluation.  However, the 
evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level II for the right ear and 
level IV for the left ear, and that, therefore, a compensable 
rating is not warranted.  The special provisions of 38 C.F.R. 
§ 4.86 have also been considered, but are clearly not 
applicable in this case.  


ORDER

Entitlement to service connection for the residuals of a 
perforated left eardrum is denied. 

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 


REMAND

The veteran contends that he has developed bilateral ankle 
disabilities as a result of active service.  He states that 
these injuries were incurred when he tripped over a cable on 
board ship while he was running to his battle station during 
an enemy air raid.  He maintains that he sustained abrasions 
and lacerations to both ankles, and argues that he currently 
has scars and itching as a result of these injuries.  

The Board notes that additional evidence pertaining to these 
claims was received in August 1999.  A supplemental statement 
of the case has not been issued since the receipt of this 
evidence, and there is no other indication to show that it 
has been considered by the RO.  The veteran has not submitted 
a waiver of review of this evidence by the RO.  Therefore, 
the Board finds that these issues should be returned to the 
RO in order to afford the veteran due process of law.  

The veteran was afforded a VA examination for his 
disabilities in July 1996.  The veteran has contended that 
his ankle injuries in service resulted in scarring and a skin 
disability, and these contentions were noted in the 
examination report.  The report of this examination notes 
that the veteran was to be scheduled for a dermatological 
consultation.  The report of this dermatological consultation 
is not contained in the claims folder, and there is no 
indication of whether or not it was ever conducted.  The 
Board notes that the Court has held that there is some duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  There is also a duty to obtain records that 
are in the possession of the VA.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As there is a possibility that the 
dermatological evaluation may contain evidence that would 
make the veteran's claims well grounded, the Board finds that 
these issues should be remanded in order to assist the 
veteran in the completion of his application for benefits. 

The Board notes that the remand regarding the claims of 
entitlement to service connection for bilateral ankle 
disabilities is required in order to afford the veteran due 
process of law.  A finding of whether or not the veteran has 
submitted evidence of well grounded claims for these 
disabilities is not yet required, and would be premature.  
Therefore, to ensure due process of law, and to fully inform 
the veteran of the material required in order to submit well 
grounded claims for service connection for the residuals of 
bilateral ankle injuries, these claims are remanded to the RO 
for the following action: 

1.  The RO should obtain a report of the 
dermatological evaluation referred to in 
the July 1996 VA examination report and 
associate it with the claims folder.  If 
the dermatological evaluation was not 
conducted, this should be noted in the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues of entitlement to service 
connection for residuals of left and 
right ankle injuries with consideration 
given to all of the evidence of record, 
as alluded to above.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter and matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

